Citation Nr: 0736374	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991, with a period of service in Southwest Asia from 
January to May 1991.  She also had periods of active service 
from September 1982 to May 1983 and from July 1988 to 
November 1988.  In addition she had several periods of 
unverified Army Reserve duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).

The Board observes that the claim of entitlement to service 
connection for PTSD was previously denied by rating action in 
October 2000.  In the November 2002 rating action, the RO 
reopened the claim and denied the claim on the merits.  The 
Board, however, must initially determine whether the veteran 
has presented new and material evidence sufficient to reopen 
the previously denied claim of service connection.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened; and there is no prejudice to the appellant's 
ability to present the case when the Board addresses the 
issue of whether the claim should be reopened rather than 
addressing the reopened claim on the merits.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
has therefore listed the issue on the title page accordingly.

The appellant testified at a July 2007 hearing at the RO 
before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is in the file.

The of entitlement to service connection for PTSD is  
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied service 
connection for PTSD; the RO notified the veteran of that 
decision and of her appellate rights, but she did not appeal 
that determination and the decision became final.

2.  Evidence added to the record since the October 2000 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating a claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The unappealed October 2000 decision, which denied the 
veteran's claim of service connection for PTSD, is final. 38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  Evidence received since the October 2000 rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD, is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2007).

In October 2000, the RO denied service connection for PTSD.  
The appellant was notified of the decision and of her 
appellate rights, and she did not appeal.  That decision is 
final. 38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the October 2000 rating 
decision included the service medical records and VA 
outpatient treatment reports dated from May 1999 to January 
2000.  A November 1999 record noted that the veteran reported 
that she saw animals and dead people on the side of the road.  
She also reported experiencing incoming scud missile attacks 
daily.  The October 2002 rating decision denied service 
connection for PTSD on the basis that there was no evidence 
of PTSD in service and no evidence verifying the claimed 
inservice stressors.  

The evidence added to the record since the October 2000 
rating decision includes the service personnel records, 
received in September 2002; an additional statement of 
stressor received in September 2002; VA treatment records 
dated from 2000 to 2002; a statement of a VA psychologist 
dated in August 2003 relating the claimed stressors to the 
currently diagnosed PTSD; a report of an October 2004 VA 
examination which noted no Axis I diagnosis; and the 
testimony of the veteran in June 2007.  

The Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in the October 2000, 
specifically whether the veteran has PTSD due to stressful 
event during active service.  In particular, the October 2004 
VA examination report shows that the veteran, for the first 
time, reported that she was raped during service.  She also 
reported that a warehouse blew up in Ajiuan and that she 
helped remove wounded people from the warehouse.  In June 
2007, she also testified regarding these claimed stressors.  
The additional evidence also includes the August 2003 
statement of a VA psychologist related stressors to PTSD.  
The additional medical records are so significant that they 
must be considered in order to fairly decide the merits of 
this claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  Thus, the 
Board finds that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
PTSD.

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from the used 
by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the Board's decision to reopen the veteran's claim 
on the basis of the submission of new and material evidence, 
the Board determines that the veteran will not be prejudiced 
by its decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only.


REMAND

In view of the above determination that the veteran's claim 
of service connection for PTSD is reopened, the RO, 
consistent with the principles set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), must be provided an opportunity to 
further develop the record and conduct a de novo review of 
the reopened claim, based on the evidence in its entirety.

As noted above, during the October 2004 VA examination and 
her testimony in June 2007, the veteran testified to her 
stressors including an alleged rape incident.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2007).

The law provides that in claims of entitlement to service 
connection for PTSD based upon personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
Under 38 C.F.R. § 3.304(f)(3), regarding claims based on 
personal assault, in addition to service records, alternative 
evidence must be sought.  The law provides that VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. Id.

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id.

The veteran's service personnel records have been obtained 
and it is noted that those record indicate that in February 
1992 she confessed to stealing government property from her 
unit supply room and includes a statement by an enlisted man 
who participated in this action.  The name of the enlisted 
man is the same as the person she testified committed the 
rape in service.  Concurrent with an order involuntarily 
separating her from service, she was being processed out of 
service by a medical review board.  She was given an 
honorable discharge as a result of the medical board.

The RO has not furnished notice to the veteran that 
adequately sets forth the criteria for establishing service 
connection for PTSD as due to personal assault, and the 
alternative means for establishing the occurrence of the 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f)(4).  
She must therefore be advised of this other evidence which 
she could provide to prove her claim.

The Board notes that in a September 2002 statement, the 
veteran reported that the date of the warehouse explosion was 
on May 15, 1991 and she has provided her unit information.  
The RO should attempt to verify her stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent to either claim on 
appeal that is not currently of record.  
The RO's should request that the 
appellant furnish any evidence in his 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit. The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing the 
specific notice of the provisions of 38 
C.F.R. § 3.304(f)(3) (2007).  The RO 
should clearly advise the appellant that 
evidence from sources other than the 
appellant's service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the 
stressor and allow her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence, 
under 38 C.F.R. § 3.304(f)(3).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3. The RO should pursue all reasonable 
avenues of development in an attempt to 
verify the alleged stressors, and in 
particular the sexual assault incident, 
including contacting the National 
Personnel Records Center (NPRC), the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Department of the Army, 
Headquarters, United States Army Reserve 
Command, Atlanta, Georgia, 30331-5099, 
and the 377th QM Petroleum CO (Supply), 
212 North Victory Drive, Tifton, Georgia, 
31794-4272, and all other appropriate 
authorities.  Those authorities are 
requested to review the unit records for 
and provide any additional information 
evidence which would corroborate the 
appellant's alleged stressors, including 
any additional pertinent excerpts from 
any pertinent unit history of the claimed 
events from January through May 1991 when 
she was activated and sent to Southwest 
Asia with the 377th QM Petroleum CO.

Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
the RO concludes that such records do not 
exist or that further attempts to obtain 
same would be futile. Notice to the 
claimant of any inability to secure 
records must be provided and she must be 
afforded an opportunity to respond.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity (pursuant to the development 
above), the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report

5.  If and only if, evidence 
corroborating the occurrence of any of 
the aforementioned claimed in-service 
stressful experiences is received, the RO 
should arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner designated to the examine 
the appellant, and the report of 
examination should include discussion of 
the appellant's documented psychiatric 
history and assertions. All tests and 
studies, to including psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD. If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten)

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full. 

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
claimant's satisfaction, the RO must 
issue a SSOC, and provide the appellant 
and her representative with an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  A reasonable period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


